Title: From George Washington to the Commanding Officer in Philadelphia, 6 March 1777
From: Washington, George
To: Commanding Officer in Philadelphia



Dear Sir,
Morristown Mar. 6th 1777.

Being informed that Mrs Washington was to set out from Virginia for Philadelphia on Monday the 24th Ulto, I presume she must be, e’re this, in that City and at a loss what to do, as indeed I am to advise. I shall be obliged to you therefore, for sending the Letter Inclosed, to her, if in Town, or as soon as she arrives there & you will very much oblige, in so doing Dr Sir Yr Most Obedt Servt

Go: Washington

